IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                         March 17, 2003 Session

   JAMIE CHE’REE ROBINSON, ET AL. v. DONALD SUNDQUIST, ET AL.

                  Direct Appeal from the Circuit Court for Montgomery County
                            No. 50000389    James E. Walton, Judge



                         No. M2001-01491-COA-R3-CV - Filed May 20, 2003


The trial court dismissed this action for failure to state a claim. We affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY K. LILLARD, J., joined.

Mariah L. Collier, Pro se.

Paul G. Summers, Attorney General and Reporter and Elizabeth C. Driver, Assistant Attorney
General, for the appellee, State of Tennessee.

David Haines, Clarksville, Tennessee, for the appellees, Lavoyed Hudgins and Clarksville Police
Department.

                                       MEMORANDUM OPINION1

        On June 12, 2000, Ms. Mariah Collier (Ms. Collier) filed a petition in juvenile court alleging
her daughter, Jamie Robinson (Jamie), was an unruly child. On June 20, the court found Jamie to
be a dependent and neglected child and committed her to DCS custody. As far as we are able to
ascertain from Ms. Collier’s complaint and brief, Jamie has received medical and/or psychiatric care
while in State custody. Apparently, Jamie receives social security benefits which have been used
by the State, at least in part, to defray the costs of this treatment. On September 5, 2000, Mariah
Collier (Ms. Collier), acting pro se, filed a complaint in the Circuit Court for Montgomery County


        1
          Rule 10. MEMO RANDU M OP INION. This Court, with the concurrence of all judges participating in the
case, may affirm, reverse or modify the actions of the trial court by memorandum opinion when a formal opinion wo uld
have no precedential value. When a case is decided by memorandum opinion it shall be designated "MEMORANDUM
OP INION ", shall no t be published, and shall not be cited or relied on for any re ason in any unrelated case.
against the Clarksville Police Department and the State of Tennessee. The trial court granted the
Defendants’ Tenn. R. Civ. P. 12.02(6) motion to dismiss for failure to state a claim on February 1,
2001. Ms. Collier now appeals.

                                           Issue for Review

       The issue for review by this Court, as we restate it, is whether the trial court erred by
dismissing the action for failure to state a claim.

                                         Standard of Review

         A Tenn. R. Civ. P. 12.02(6) motion to dismiss for failure to state a claim tests the legal
sufficiency of the complaint itself. Cook v. Spinnakers of Rivergate, Inc., 878 S.W.2d 934, 938
(Tenn. 1994). The grounds for such a motion is that the allegations of the complaint, if considered
true, are not sufficient to constitute a cause of action as a matter of law. Id. A motion to dismiss
should only be granted if “it appears that the plaintiff can establish no facts supporting the claim that
would warrant relief.” Doe v. Sundquist, 2 S.W.3d 919, 922 (Tenn. 1999). Accordingly, we review
a trial court’s award of a motion to dismiss de novo, with no presumption of correctness. Stein v.
Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn. 1997).

                                              Discussion

         In her complaint, Ms. Collier alleges numerous violations by the State, including civil rights
violations and first and fourteenth amendment violations. However, how the State has violated these
rights, and what remedy she seeks, is unclear from her complaint. In her motion for injunctive relief,
filed in the trial court on the same day as her complaint, Ms. Collier states: “[t]he Social Security
Check is at the heart of this matter.” Likewise, in the conclusion of her brief to this Court, Ms.
Collier states that she and Jamie have asked for all funds allegedly misappropriated by DCS to be
refunded. She submits that Jamie’s medical payments “required insurance payments not social
security money,” and asks that social security funds used to pay for medical treatment be refunded.

        A plaintiff in a civil rights action cannot base his complaint on abstract constitutional
violations. Anderson v. Crieghton, 483 U.S. 635, 640 (1983). In order to overcome governmental
qualified immunity, a plaintiff must base his complaint on concrete assertions of fact. U.S. v. Lanier,
520 U.S. 259, 270 (1997). After reviewing the record before us, we agree with the trial court that
Ms. Collier has failed to articulate a cause of action. Her complaint simply fails to refer the court
to a factual basis supporting her abstract allegations of constitutional violations. We accordingly
affirm the trial court’s dismissal of Ms. Collier’s action. Costs of this appeal are taxed to the
appellants, Jamie Che’ree Robinson & Mariah L. Collier, for which execution may issue if
necessary.

                                                        ___________________________________
                                                        DAVID R. FARMER, JUDGE


                                                  -2-